Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  June 6, 2014                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                        Michael F. Cavanagh
  149237 & (68)                                                                         Stephen J. Markman
                                                                                            Mary Beth Kelly
                                                                                             Brian K. Zahra
  NORMAN E. JEFFERSON,                                                               Bridget M. McCormack
           Plaintiff,                                                                      David F. Viviano,
                                                                                                         Justices
                                                               SC: 149237
  v                                                            COA: 312860
                                                               Kent CC: 11-005806-NO
  BENTELER AUTOMOTIVE CORP.,
           Defendant/Third Party Plaintiff-
           Appellee,
  v

  CUSTODIAL HOUSEKEEPING STAFFING, INC.,
             Third Party Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the application for leave to
  appeal is GRANTED. The dismissal is with prejudice and without costs or fees to either
  party.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 6, 2014